Levine, J.
Appeal from a decision of the Workers’ Compensation Board, filed March 16, 1987.
Claimant sustained injuries in two work-related accidents which occurred in 1975 and 1977. Following each accident, claimant received medical treatment and returned to work. Both cases had been closed but were reopened and restored to the calendar for development of the record concerning compensable lost time, treatment and permanency. The Workers’ Compensation Board determined, inter alia, that claimant had a permanent partial disability, apportioning 25% to the 1975 accident and 75% to the 1977 accident. Claimant’s untimely appeal from this decision was dismissed by this court.
On November 20, 1985, the Board made certain findings with respect to the workers’ compensation carriers’ responsibility for medical bills and claimant’s average weekly wage. That decision was affirmed by this court, which noted that the contention that claimant is and has been permanently and totally disabled as a result of each of the work-related accidents was outside the scope of that appeal (Matter of Baltsavias v Caldor, Inc., 127 AD2d 895, appeal dismissed 70 NY2d 796).
In the decision which is the subject of this appeal, the Board determined that claimant may not be awarded compensation in excess of the statutory maximum rates, that there has been no change in the degree of causally related disability since the prior classification, and that claimant is entitled to compensation at the rate previously determined and as previously apportioned ($74.06 per week apportioned at 25% and 75%).
The gravamen of claimant’s argument in this appeal is that the Board’s order of restoral dated September 4, 1979 constituted a final order of the Board and that all subsequent decisions rendered by the Board were made in excess of the Board’s jurisdiction and are therefore a nullity. Claimant further contends that the Board has acted tortiously, negligently and in breach of its contract to provide compensation to claimant, entitling claimant to recover over $10,000,000 from the Board in compensatory and punitive damages. This court, of course, lacks jurisdiction to entertain the claims against the State and claimant’s other contentions are totally without merit.
Although claimant does not contest the evidentiary basis for the Board’s decision from which he appeals, in our view, the decision was correct in every respect and should be affirmed. *897The Board’s determination that claimant was not entitled to receive compensation in excess of the statutory maximum rates was clearly proper (see, Workers’ Compensation Law § 15 [6] [b]; see also, Matter of Linger v Anchor Motor Frgt., 124 AD2d 350, lv denied 69 NY2d 605). In addition, substantial evidence supports the Board’s conclusions that claimant suffers from only permanent partial disability and that there has been no change in the degree of causally related disability since the prior classification.
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.